Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that he was denied the effective assistance of counsel; viewing together the evidence, the law, and the circumstances of the case, we find that meaningful representation was provided (see, People v Satterfield, 66 NY2d 796, 798-800; People v Baldi, 54 NY2d 137, 146-147). We also reject his contention that his sentence was harsh and excessive. (Appeal from judgment of Supreme Court, Erie County, Doyle, J. — criminal sale of controlled substance, third degree.) Present — Denman, J. P., Green, Pine, Balio and Lawton, JJ.